UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPANSION INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3898239 (IRS Employer Identification No.) 915 DeGuigne Drive P.O. Box 3453 Sunnyvale, California 9408 8 (Address of Principal Executive Offices) (Zip Code) Spansion Inc. 201 4 Employee Stock Purchase Plan (Full title of the plan) John H. Kispert President and Chief Executive Officer Spansion Inc. 915 DeGuigne Drive, P.O. Box 3453 Sunnyvale, California 94088 (Name and address of agent for service) (408) 962-2500 (Telephone number, including area code, of agent for service) Copies to: Tad J. Freese Robert W. Phillips Latham & Watkins LLP 140 Scott Drive Menlo Park, California94025 (650) 328-4600 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ☒
